Title: To George Washington from Elihu Palmer, 27 April 1792
From: Palmer, Elihu
To: Washington, George



Sir,
Philadelphia April 27th 1792. Cherry Alley No. 13

A person unknown to you respectfully presumes to ask your attention to what follows: In addressing a character of such known & distinguished merit, I feel a diffidence suited to my humble situation; but still I hope you will condescend to hear my prayer. Possibly you may have heard of me thro’ the channel of those religious prejudices, which a disclosure of opinions has excited in this city. Be this as it may, I beg leave to observe, that by a variety of circumstances, I am now in a state of poverty & distress;

and this, not by any fault of mine; but the effect of unavoidable events. I have a wife & one child to take care of. My object is to go into the practice of the Law in this state; but I must perish with want, if cannot obtain pecuniary assistance to support me for three or four months till I can obtain business. It is therefore with the utmost respect, that I presume upon your goodness to lay me under obligations of this kind. I do not suppose, that the extension of your beneficence to a private individual can add to the greatness of your character already established in the minds of a free & enlightened people; but the gratitude of my heart, the only compensation which I could give, would perpetuate the charitable deed. As you, Sir, are unacquainted with me, I send you enclosed my admission at the bar in Georgia, together with Judge Walton’s recommendation. I am, Sir, with the greatest esteem your very humble Servt

Elihu Palmer

